 

Exhibit 10.1

STOCKHOLDERS AGREEMENT

AGREEMENT, DATED AS OF August 1, 1994, by and among CLARENCE M. McANINCH, DANIEL
DeCOLA, SR., SAMUEL P. GERACE, SR. and each of the other persons listed on
Schedule “A” hereto (each a “New Stockholder” and collectively the “New
Stockholders”), UDI Toledano (“Toledano”), and the parties listed on Schedule
“B” hereto (together with Toledan, each a “Founding Stockholder” and
collectively the “Founding Stockholders”), and UNIVERSAL STAINLESS & ALLOY
PRODUCTS, INC., a Delaware corporation (the “Corporation”).  The New
Stockholders and the Founding Stockholders are each referred to herein as a
“Stockholder” and are collectively referred to herein as the “Stockholders”.

 

R E C I T A L S:

 

 

WHEREAS, the Founding Stockholders are Stockholders of the Corporation;

 

WHEREAS, the New Stockholders became Stockholders of the Corporation upon the
merger of Universal Stainless & Steel Alloy Products, Inc. a Pennsylvania
corporation with and into the Corporation pursuant to the General Corporation
Law of the State of Delaware and the Pennsylvania Business Corporation Law of
the Commonwealth of Pennsylvania under an Agreement and Plan of Merger dated the
date hereof;

 

WHEREAS, each of the Stockholders owns Restricted Securities (as defined below)
of the Corporation as of the date hereof; and

 

WHEREAS, such parties desire to promote their mutual interests and the interests
of the Corporation by imposing certain obligations and restrictions on the
Restricted Securities owned by the Stockholders; and

 

WHEREAS, the Stockholders deem it in their best interests and in the best
interest of the Corporation to provide consistent and uniform management for the
Corporation and desire to enter into this Agreement in order to effectuate that
purpose.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

 

 

--------------------------------------------------------------------------------

 

Article 1

DEFINITIONS

1.1As used in this Agreement, the following terms shall have the indicated
meanings:

“Certificate of Incorporation” shall mean the Certificate of Incorporation of
the Corporation, as amended and in effect from time to time.

“Common Stock” shall mean the Common Stock of the Corporation, $.001 par value
per share.

“Founding Stockholder” shall mean Toledano and the Founding Stockholders listed
on Schedule “B” hereto, and any of their Permitted Transferees.

“Holder” shall mean any holder (including, without limitation, a Permitted
Transferee) of Restricted Securities.

“Immediate Family” shall mean any surviving ancestor, living descendant (adopted
or natural) brother, sister or spouse of a Stockholder, or of the spouse of such
Stockholder, or any custodian or trustee for the account or benefit of any such
person.

“Majority in Interest” shall mean with respect to either the Founding
Stockholders or the New Stockholders, 50.1% of the aggregate number of shares or
Common Stock held by all such Founding Stockholders or New Stockholders, as the
case may be, and their Permitted Transferees.

“Permitted Transferee” shall mean (a) in the case of an individual, the
Immediate Family of such person, a trust solely for the benefit of such person
and/or his Immediate Family, the estate or legal representatives of such person
and any partnership, corporation or other entity wholly owned, directly or
indirectly, by such person or persons, (b) in the case of a partnership, any of
its partners (general and/or limited), the estates of such partners and any
partnership, corporation or other entity wholly owned by such partnership or
such partners, (c) in the case of a corporation, any corporation controlled by,
controlling, or under common control with such transferor corporation, provided
that during the term of this Agreement such transferee corporation shall remain
a corporation controlled by, controlling or under common control with such
transferor corporation, and (d) in the case of any Stockholder, any other
Stockholder.  For purposes of this definition, “control” shall mean (x) direct
or indirect beneficial ownership of more than fifty percent (50%) of each class
of voting securities of the controlled corporation and (y) the power to elect a
majority of  the Board of Directors (or similar management committee) of the
controlled corporation.

“Pro Rata According to Ownership” shall mean with respect to a Stockholder, the
ratio of the number of shares of Common Stock owned by such Stockholder to the
total number of shares of Common Stock owned by all Stockholders.

“Qualifying Public Offering” shall mean a public offering of Common Stock
pursuant to a registration statement filed with and declared effective by the
Securities and Exchange Commission.

“Register,” “registered,” and “registration” shall refer to a registration
effected by preparing and filing a registration statement in compliance with the
Securities Act and applicable rules and regulations thereunder, and the
declaration or ordering of the effectiveness of such registration statement.

2

--------------------------------------------------------------------------------

 

“Restricted Securities” shall mean (a) the shares of Common Stock held by
Stockholders, (b) shares of Permitted Transferees and (c) securities issued in
respect of the securities referred to in classes (a), (b) and (c) above by way
of a stock dividend, stock split or in connection with a stock combination,
recapitalization, merger, consolidation or other reorganization.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended or any similar federal law then in force.

“Securities and Exchange Commission” includes any governmental body or agency
succeeding to the functions thereof.

“Transfer or Transferred” shall mean any sale, transfer, assignment, pledge,
hypothecation or other disposition.

 

Article 2

ELECTION OF DIRECTORS

 

2.1Board of Directors of the Corporation.  Pursuant to the By-Laws of the
Corporation, the number of directors comprising the Corporation’s Board of
Directors (the “Board”) has been fixed by resolution of the Board at five.  Each
of the Stockholders shall take such action as is necessary and appropriate,
including, without limitation, the voting of shares of Stock owned or controlled
by such Stockholder on all of the matters set forth in this Article 2 on which
the Stockholders of the Corporation vote.

2.2Election of Directors.

(a)Immediately upon receiving notice of any stockholders’ meeting at which
members of the Board are to be elected, a majority in interest of each of the
New Stockholders and the Founding Stockholders shall designate candidates as
follows:

 

(i)

the Founding Stockholders shall be entitled to designate three candidates for
election to the Board, and

 

(ii)

the New Stockholders shall be entitled to designate two candidates for election
to the Board.

(b)Each Stockholder hereby binds itself to vote its shares of Common Stock for,
or give its written consent to, the election of the candidates designated by the
Founding Stockholders and the New Stockholders as set forth in Section 2.2(a)
and in conformance with the By-laws of the Corporation.

(c)In the event any director (“Director”) elected to the Board after being
designated as a candidate for membership pursuant to this Section 2.2 dies,
resigns, is removed or otherwise ceases to serve as a member of the Board, the
Corporation shall give notice thereof to the Stockholders having designated such
Director, either the Founding Stockholders or the New Stockholders as the case
may be, and such Stockholders agree to designate a successor and notify the
Corporation of their selection.  If a vacancy on the Board is filled by the
remaining Directors with a Director who is not the successor designated by the
Stockholders entitled to designate such successor, each Stockholder agrees to
cast its votes for, or give its written consent to, the removal of such
Director, with or without cause, at any time upon receipt of instructions in
writing to such effect, assigned by the Stockholders entitled to designate such
Director.

3

--------------------------------------------------------------------------------

 

(d)Any designation pursuant to this Article 2 shall be in writing and shall be
signed by a Majority in Interest of the Founding Stockholders or the New
Stockholders, as the case may be.

(e)Each Stockholder agrees to cast its votes for, or give its written consent
to, the removal with or without cause, of any designee on the Board pursuant to
this Article 2 at any time upon receipt of instructions in writing to such
effect, signed by a Majority in Interest of the Stockholders having designated
the Director.

2.3Initial Designees.  The initial designees of the Founding Stockholders
pursuant to Section 2 are Udi Toledano, Janet Toledano and Herbert V. Turk.  The
initial designees of the New Stockholders are Clarence M. McAninch, and Daniel
DeCola, Sr., respectively.

2.4Transferees.  It shall be a condition to the transfer of any shares of Common
Stock or any Restricted Securities that the transferee thereof agrees to be
bound by the provisions of this Article 2.  The transferee shall become a member
of the Stockholders Group, if any, to which his transferor belongs or belonged
under this Agreement and shall be entitled to participate with the other members
of such Stockholder Group in selecting candidates for the Board, if permitted to
do so under this Agreement.

 

Article 3

TRANSFER OF STOCK; FIRST REFUSAL RIGHTS

 

3.1Transfer of Restricted Securities.

(a)Restricted Securities are transferable pursuant to (i) public offerings
registered under the Securities Act, (ii) pursuant to a public sale under Rule
144 of the Securities and Exchange Commission (or any similar rule then in
force) if such rule is available, and (iii) subject to the conditions specified
in paragraph (b) below, any other legally available means of transfer.

(b)In connection with the transfer of any Restricted Securities (other than a
transfer described in subparagraph (a)(i) or (ii) above or a transfer to a
Permitted Transferee), the Holder thereof will deliver written notice to the
Corporation describing in reasonable detail the transfer or proposed
transfer.  In connection with such transfer, the Corporation shall have the
right to receive from the Holder an opinion of counsel which is reasonably
satisfactory to the Corporation to the effect that such transfer of Restricted
Securities may be effected without registration under the Securities Act or any
applicable state securities laws.   In addition, if the Holder of the Restricted
Securities delivers to the Corporation an opinion of counsel that no subsequent
transfer of such Restricted Securities will require registration under the
Securities Act or any applicable state securities laws, the Corporation will
promptly upon such contemplated transfer deliver new certificates for such
Restricted Securities which do not bear the Securities Act legend set forth in
Section 3.05.  If the Corporation is required to deliver new certificates for
such Restricted Securities bearing such legend, the Holder thereof will not
transfer the same until the prospective transferee has confirmed to the
Corporation in writing its agreement to be bound by the conditions contained in
this Agreement and the other restrictions on transfer imposed by the Securities
Act or any applicable state securities laws.

(c)It shall be a condition to the transfer of any shares of Common Stock or any
Restricted Securities that the transferee thereof (including without limitation
a Permitted Transferee) agrees to be bound by the provisions of this Agreement
as if originally a party hereto.

4

--------------------------------------------------------------------------------

 

3.2First Refusal Rights.

(a)Except for the issuance of Common Stock, (i) pursuant to a public offering
registered under the Securities Act, (ii) in connection with the acquisition of
another business (whether by a purchase of assets, purchase of stock, merger or
otherwise) whereby the Corporation owns more than fifty percent (50%) of the
voting power of such corporation, or (iii) to Founding Stockholders or their
designees until the Founding Stockholders and their designees shall hold in the
aggregate 1,980,000 shares of Common Stock (as adjusted for stock splits, stock
dividends, and recapitalizations), if the Corporation authorizes the issuance
and sale of any Shares (or any other shares of common equity) or any securities
containing options or rights to acquire any Shares (or any other shares of
common equity), other than as a dividend on the outstanding Shares, the
Corporation will first offer to sell to each Stockholder a portion of such
securities Pro Rata According to Ownership.  Each Stockholder will be entitled
to purchase such stock or securities at the same price and on the same terms as
such stock or securities are to be offered to any other persons.

(b)Subject to subparagraph (c) of this Section 3.2, each Stockholder must
exercise its purchase rights hereunder within 45 days after receipt of written
notice from the Corporation describing in reasonable detail the stock or
securities being offered, the purchase price thereof, the payment terms and such
Stockholder’s percentage allotment Pro Rata According to Ownership.  If all of
the stock and securities offered to the Stockholders is not fully subscribed by
the Stockholders, the remaining stock and securities will be reoffered to the
Stockholders purchasing their full allotment upon the terms set forth in this
Section 3.2, except that those Stockholders must exercise their purchase rights
within ten days after receipt of such reoffer.

(c)Notwithstanding subparagraph (b), above, a majority of the Board of Directors
of the Corporation, which majority includes at least one Director designated by
the New Stockholders, may fix such shorter period for the exercise of the
Stockholder purchase rights under this Section 3.2 as they may deem in the best
interests of the Corporation in subparagraphs (b) or (c).

(d)Upon the expiration of the offering periods described above, the Corporation
will be free to sell such stock or securities which Stockholders have not
elected to purchase during the 90 days following such expiration on terms and
conditions no more favorable to the purchasers thereof than those offered to the
Stockholders.  Any stock or securities offered or sold by the Corporation after
such 90-day period must be reoffered to the Stockholders pursuant to the terms
of this Section 3.2.

3.3.Legends.  Each certificate for the Restricted Securities will be imprinted
with a legend substantially in the following form (the “Securities Act Legend”)
until such securities have ceased to be Restricted Securities:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or under any state securities laws.  The
transfer of the securities represented by this certificate is subject to certain
rights of first offer, voting agreements and other conditions specified in a
Stockholder Agreement, dated as of August 1, 1994, among the issuer (the
“Corporation”) and the Stockholders of the Corporation, and the Corporation
reserves the right to refuse the transfer of such securities until such
conditions have been fulfilled with respect to such transfer.  A copy of such
conditions will be furnished by the Corporation to the Holder hereof upon
written request and without charge.”

5

--------------------------------------------------------------------------------

 

3.4Violations of this Agreement.  For purposes of this Article 3, any party who
has failed to give notice of the election of an option hereunder within the
specified time period will be deemed to have waived his rights in such option on
the day after the last day of such period.  Any sale, pledge or other transfer
made in violation of Article 3 of this Agreement shall be null and void.  The
Corporation shall not be required (a) to transfer on its books any securities of
the Corporation transferred in violation of any provisions of this Agreement or
(b) to treat as owner of such securities, or to accord the right to vote as such
owner, or to pay dividends to, any transferee to whom such securities are
transferred in violation of this Agreement.

 

Article 4

REGISTRATION RIGHTS

 

4.1Demand Registration.

(a)At any time upon the written request of one or more Founding Stockholders
holding Restricted Securities representing at least 30% of the outstanding
Restricted Securities requesting that the Corporation effect the registration
under the Securities Act of such Founding Stockholders’ Restricted Se4curities
having an aggregate net offering price of at least $5,000,000 (based on the
current market price or fair market value), and specifying the intended method
of disposition thereof and whether or not such requested registration is to be
an underwritten offering (such notice is hereinafter referred to as a ‘Founding
Stockholder Request”), the Corporation will promptly, upon receipt of such
Founding Stockholder Request, give written notice of such requested registration
to all other Holders of Restricted Securities and thereupon the Corporation
will, as expeditiously as possible, use its best efforts, to effect the
registration under the Securities Act on Form S-1 or other appropriate form of:

 

(i)

the Restricted Securities which the Corporation has been so requested to
register by such Founding Stockholder Request; and

 

(ii)

all other Restricted Securities which the Corporation has been requested to
register by any other Holders by written request given to the Corporation within
30 days after the giving of such written notice by the Corporation (which
request shall specify the intended method of disposition of such Restricted
Securities), all to the extent requisite to permit the disposition (in
accordance with the intended methods thereof as aforesaid) of the Restricted
Securities so to be registered.

provided, however, that the Corporation shall not be obligated to undertake more
than two registration statements pursuant to this Section 4.1.

(b)Subsequent to the requests made pursuant to Section 4.2(a) hereof, the
Corporation shall use its best efforts to achieve such effectiveness
promptly.  The Corporation may postpone the filing of any registration statement
required hereunder for a reasonable period of time, not to exceed ninety (90)
days, if (i) the Corporation has been advised by legal counsel that such filing
would require the disclosure of a material transaction, or other factor, and the
Corporation determines reasonably and in good faith that such disclosure would
have a material adverse effect on the Corporation; or (ii) in the good faith
determination of the Corporation’s Board of Directors, the Corporation will be
materially and adversely affected by the required registration.

6

--------------------------------------------------------------------------------

 

(c) Holders shall have the right, by giving written notice to the Corporation
within 20 days after the Corporation provides its notice, to elect to have
included in such registration such of their Registrable Shares as such Holders
may request in such notice of election, subject to the approval of the
underwriter managing the offering.

(d)Registrations under this Section 4.1 shall be on such appropriate
registration form of the Commission (i) as shall be selected by the Corporation
and as shall be reasonably acceptable to the Holders of more than 75% (by number
of shares) of the Founding Stockholders’ Restricted Securities so to be
registered and (ii) as shall permit the disposition of such Restricted
Securities in accordance with the intended method or methods of disposition
specified in their request for such registration.  The Corporation agrees to
include in any such registration statement all information which Holders of
Restricted Securities being registered shall reasonably request.

(e)If a requested registration pursuant to this Section 4.1 involves an
underwritten offering, the underwriter or underwriters thereof shall be selected
by the Holders of more than 75% (by number of shares) of the Founding
Stockholders’ Restricted Securities to be so registered, subject to the
Corporation’s approval which will not be unreasonably withheld.

(f)If a requested registration pursuant to this Section 4.1 involves an
underwritten offering, and the managing underwriter shall advise the Corporation
in writing (with a copy to each Holder of Restricted Securities requesting
registration) that, in its opinion, the number of shares proposed to be included
in such offering should be limited due to market conditions, the Corporation
will include in such registration, to the extent of the number which the
Corporation is so advised can be sold in such offering, Restricted Securities
requested to be included in such registration, pro rata among the Holders
requesting such registration on the basis of the percentage of the Restricted
Securities of the Corporation held by the Holders which have requested that such
Restricted Securities be included.

4.2Incidental Registrations.

(a)If at any time after a Qualifying Public Offering the Corporation proposes to
register any of its securities under the Securities Act, whether of its own
accord or at the request or demand of any Holder of such securities, and if the
registration form proposed to be used may be used for the registration of
Restricted Securities, the Corporation will thereupon give prompt written notice
to the Holders of Restricted Securities of its intention to proceed with the
registration (hereinafter the “Incidental Registration”), and, upon the written
request of any such Holder made within 15 days after the receipt of any such
notice (which request will specify the Restricted Securities intended to be
disposed of by such Holder and state the intended method of disposition
thereof), the Corporation will use its best efforts to cause all such Restricted
Securities, the Holders of which have so requested the registration thereof, to
be included in such Incidental Registration.

(b)If an Incidental Registration is in connection with an underwritten public
offering, and if the managing underwriters advise the Corporation in writing
that in their opinion the amount of securities requested to be included in such
registration (whether by the Corporation or Holders) exceeds the amount of such
securities which can be sold in such offering, the Corporation will include in
such offering the amount of securities requested to be included which in the
opinion of such underwriters can be sold as follows:  (a) first, all the shares
shall be included which are proposed to be sold by the Corporation; (b) if
shares can still be included, the number of shares of capital stock that may be
included shall be allocated among all Holders of Restricted Securities in
proportion, as nearly as practicable, to the respective amounts of shares of
stock which they had requested to be included in such registration at the time
of filing the registration statement.

7

--------------------------------------------------------------------------------

 

(c)No Holder of Restricted Securities may participate in any underwritten
Incidental Registration unless such Holder (a) agrees to sell such Restricted
Securities on the basis provided in any underwriting arrangement approved by the
Corporation and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting arrangements and other documents required
under the terms of such underwriting arrangements.

4.3Form S-3.  If the Corporation becomes eligible to use Form S-3 under the
Securities Act or a comparable successor form, the Corporation shall use its
best efforts to continue to qualify at all times for registration on Form S-3 or
such successor form.  At any time and from time to time after the Corporation
becomes eligible to use Form S-3 or such successor from, the Holders of an
aggregate of not less than 15% of the number of Restricted Securities then
outstanding shall have the right to request and have effected a registration of
shares of Restricted Securities on Form S-3 or such successor form for a public
offering of shares of Restricted Securities having an aggregate proposed
offering price of not less than $5,000,000 (such requests shall be in writing
and shall state the number of shares of Restricted Securities to be disposed of
and the intended method of disposition of such shares by such Holder or
Holders).  The Corporation shall use its best efforts to achieve such
effectiveness as promptly as is reasonably practicable.  The Corporation may
postpone the filing of any registration statement required hereunder for a
reasonable period of time, not to exceed ninety (90) days, if (i) the
Corporation has been advised by legal counsel that such filing would require the
disclosure of a material transaction or other factor and the Corporation
determines reasonably and in good faith that such disclosure would have a
material adverse effect on the Corporation; or (ii) in the good faith
determination of the Corporation’s Board of Directors, the Corporation would be
materially and adversely affected by the required registration.  The Corporation
shall give notice to all Holders of the receipt of a request for registration
pursuant to this Section 4.3 and shall provide a reasonable opportunity for such
Holders to participate in the registration.  Subject to the foregoing, the
Corporation will use its best efforts to effect promptly the registration of all
Restricted Securities on Form S-3 or such successor form to the extent requested
by the Holders thereof for purposes of disposition.  If so requested by any
Holder in connection with a registration under this Section 4.3, the Corporation
shall take such steps as are required to register such Holder’s Restricted
Securities for sale on a delayed or continuous basis under Rule 415, and to keep
such registration effective until all of such Holder’s Restricted Securities
registered thereunder are sold.  Notwithstanding the foregoing, the Corporation
shall not be required to effect a registration under this Section 4.3 if, in the
unqualified opinion of counsel for the Corporation, such Holders may then sell
all Restricted Securities proposed to be sold in the manner proposed without
registration under the Securities Act.

4.4Registration Procedures.  In connection with any registration of any
Restricted Securities under the Securities Act as provided in this Article 4,
the Corporation will:

(a)prepare and file with the Securities and Exchange Commission a registration
statement, and use its best efforts to keep such registration statement
effective for a period of not less than six months or such shorter period in
which the disposition of all securities in accordance with the intended methods
of disposition by the seller or sellers thereof set forth in such registration
statement shall be completed and to comply with the provisions of the Securities
Act (to the extent applicable to the Corporation) with respect to such
disposition;

(b)prepare and file with the Securities and Exchange Commission such amendments
and supplements to such registration statement and the prospectus used in
connection with such registration statement as may be necessary to comply with
the provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement;

8

--------------------------------------------------------------------------------

 

(c)furnish to each seller of such Restricted Securities and any underwriter such
number of copies of such registration statement and of each such amendment and
supplement thereto (in each case including all exhibits), such number of copies
of the prospectus included in such registration statement (including each
preliminary prospectus), in conformity with the requirements of the Securities
Act and such other documents as such seller or any underwriter may reasonably
request in order to facilitate the disposition of the Restricted Securities
owned by such seller;

(d)provide a transfer agent and registrar for all such Restricted Securities
covered by such registration statement not later than the effective date of such
registration statement;

(e)notify each seller of such Restricted Securities and any underwriter at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act of the happening of any event as a result of which the prospectus
included in such registration statement contains an untrue statement of a
material fact or omits any fact necessary to make the statements therein not
misleading; each seller will immediately upon receipt of such notice of the
occurrence of such event discontinue its disposition of the Restricted
Securities pursuant to the registration statement until its receipt of a
supplement or amendment to such prospectus which shall cause such prospectus not
to contain an untrue statement of a material fact or not to state any fact
necessary to make the statements therein not misleading, and if so directed by
the Corporation will then deliver to the Corporation all copies other than
permanent file copies of the prospectus covering such Restricted Securities
which was current at the time of receipt of such notice;

(f)cause all such Restricted Securities to be listed on each securities exchange
on which the same class of securities issued by the Corporation is then listed;

(g)if the Incidental Registration is in connection with an underwritten
distribution, enter into such customary agreements (including an underwriting
agreement in customary form) and take all such other actions as is reasonably
required in order to expedite or facilitate the disposition of such Restricted
Securities;

(h)make available for inspection by any seller of Restricted Securities, any
underwriter participating in any disposition pursuant to such registration
statement, and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Corporation, and cause the Corporation’s
officers, directors and employees to supply all information reasonably requested
by any such seller, underwriter, attorney, accountant or agent in connection
with such registration statement;

(i)use its best efforts to register or qualify all Restricted Securities and
other securities covered by such registration statement under such other
securities or blue sky laws of such jurisdictions as each seller thereof shall
reasonably request, to keep such registration or qualification in effect for so
long as such registration statement remains in effect, and take any other action
which may be reasonably necessary or advisable to enable such seller to
consummate the disposition in such jurisdictions of the securities owned by such
seller, except that the Corporation shall not for any such purpose be required
to qualify generally to do business as a purpose be required to qualify
generally to do business as a foreign corporation in any jurisdiction wherein it
would not, but for the requirements of this subdivision (i), be obligated to be
so qualified or to consent to general service of process in any such
jurisdiction;

(j)furnish to each seller of Restricted Securities a signed counterpart,
addressed to such seller, except as provided in (2) below (and the underwriters,
if any), of,

9

--------------------------------------------------------------------------------

 

 

(1)

an opinion of counsel for the Corporation, dated the effective date of such
registration statement (and, if such registration includes an underwritten
public offering, dated the date of the closing under the underwriting
agreement), reasonably satisfactory in form and substance to such seller,
covering substantially the same matters with respect to  such registration
statement (and the prospectus included therein) as are customarily covered in
opinions of issuer’s counsel delivered to the underwriters in underwritten
public offerings, and such other legal matters as such seller (or the
underwriters, if any) may reasonably request, and

 

(2)

a “comfort” letter, dated the effective date of such registration statement
(and, if such registration includes an underwritten public offering, dated the
date of the closing under the underwriting agreement), signed by the independent
public accountants who have certified the Corporation’s financial statements
included in such registration statement, addressed to each seller, to the extent
the same can be reasonably obtained, and addressed to the underwriters, if any,
covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and with respect to events
subsequent to the date of such financial statements, as are customarily covered
in accountants’ letters delivered to the underwriters in underwritten public
offerings of securities and such other financial matters as such seller (or the
underwriters, if any) may reasonably request;

(k)otherwise use its best efforts to comply with all applicable rules and
regulations of the Securities and Exchange Commission, and make available to its
security Holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months, but not more than eighteen
months, beginning with the first full calendar month after the effective date of
such registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act; and

(l)take all such other actions as the Holders of a majority of the Restricted
Securities being sold and the underwriters, if any, reasonably request in order
to expedite or facilitate the disposition of such Restricted Securities
(including without limitation effecting a stock split or combination of shares).

4.5Registration Expenses.  All expenses incurred by the Corporation in complying
with this Article 4, including without limitation (i) all registration and
filing fees (including all expenses incident to filing with the National
Association of Securities Dealers, Inc.), (ii) all printing expenses, (iii) all
fees and disbursements of counsel and accountants for the Corporation and one
counsel for the Holders of the Restricted Securities being sold, (iv) all blue
sky fees and expenses and (v) the expense of any audits, review or due diligence
incident to or required by any such registration, shall be paid by the
Corporation.  Notwithstanding the foregoing, all unde4rwriting discounts and
selling commissions applicable to sales of Restricted Securities in connection
with any registration shall be borne by such persons who are selling Restricted
Securities pursuant to such registration statement pro rata in proportion to the
dollar value of the shares of Restricted Securities being sold by each such
seller.

4.6“Market Stand-Off” Agreement.  Each Holder of Restricted Securities agrees
that, if requested by the Corporation and any underwriter of Common Stock (or
other securities) of the Corporation, it will not effect any public sale or
distribution of any Common Stock of the Corporation, including any sale pursuant
to Rule 144 under the Securities Act, held by it during the 90-day period
following the effective date of a registration statement of the Corporation
filed

10

--------------------------------------------------------------------------------

 

under the Securities Act, except for shares which are the subject of such
registration statement, provided that all Holders of more than five percent (5%)
of the Common Stock and officers and directors of the Corporation enter into
similar agreements.  Such agreement shall be in writing in a form reasonably
satisfactory to theCorporation and such underwriter.  The Corporation may impose
stop-transfer instructions with respect to the shares (or securities) subject to
the foregoing restriction until the end of such 90-day period.

4.7Indemnification.

(a)The Corporation hereby agrees to indemnify, to the extent permitted by law,
each Holder of Restricted Securities, its officers and directors, if any, and
each person, if any, who controls such Holder within the meaning of the
Securities Act, against all losses, claims, damages, liabilities and expenses
(under the Securities Act or common law or otherwise) caused by any material
untrue statement of a material fact contained in any registration statement or
prospectus or other document (including any related registration statement,
notification or the like) incident to registration or qualification or
compliance in connection therewith (and as amended or supplemented if the
Corporation has furnished any amendments or supplements thereto) or any
preliminary prospectus or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, or any violation by the Corporation of the
Securities Act or any rule or regulation thereof applicable to the Corporation
and relating to action or inaction required of the Corporation in connection
with any registration, qualification or compliance, except insofar as such
losses, claims, damages, liabilities or expenses are caused by any untrue
statement contained in or by any omission or alleged omission from information
furnished to the Corporation by such Holder in connection with a registration,
provided the Corporation will not be liable pursuant to this subparagraph (i) if
such losses, claims, damages, liabilities or expenses have been caused by any
selling Holder’s failure to deliver a copy of the registration statement or
prospectus, or any amendments or supplements thereof, after the Corporation has
furnished such Holder with a sufficient amount of copies of the same.

(b)In connection with any registration statement in which a Holder of Restricted
Securities is participating, each such Holder shall furnish to the Corporation
in writing such information as is reasonably requested by the Corporation for
use in any such registration statement or prospectus and shall indemnify, to the
extent permitted by law, the Corporation, its directors and officers and each
person, if any, who controls the Corporation within the meaning of the
Securities Act, against any losses, claims, damages, liabilities and expenses
resulting from any untrue statement or alleged untrue statement of a material
fact or any omission or alleged omission of a material fact required to be
stated in the registration statement or prospectus or any amendment thereof or
supplement thereto or necessary to make the statements therein not misleading,
but only to the extent such losses, claims, damages, liabilities or expenses are
caused by an untrue statement or alleged untrue statement contained in or by an
omission or alleged omission from information so furnished by such Holder in
connection with the registration.

(c)Each party entitled to indemnification under this Section 4.6 (the
“Indemnified Party”) shall give notice to the party required to provide
indemnification (the “Indemnifying Party”) promptly after such Indemnified Party
has actual knowledge of any claim as to which indemnity may be sought, and shall
permit the Indemnifying Party to assume the defense of any such claim or any
litigation resulting therefrom, provided that counsel for the Indemnifying
Party, who shall conduct the defense of such claim or any litigation resulting
therefrom, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense.  Omission so to notify the Indemnifying Party
will release the Indemnifying Party from any liability which it may

11

--------------------------------------------------------------------------------

 

have to any Indemnified Party under this paragraph (but only if it was
prejudicial to the ability of the Indemnifying Party to defend), but not
otherwise.  No Indemnifying Party, in the defense of any such claim or
litigation shall, except with the consent of each Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release from all liability in respect of such claim or
litigation.  Each Indemnified Party shall furnish such information regarding
itself or the claim in question as an Indemnifying Party may reasonably request
in writing and as shall be reasonably required in connection with defense of
such claim and litigation resulting therefrom.

4.8Limitation on Future Grants of Registration Rights.  From and after the date
of this Agreement, the Corporation shall not enter into any agreement with any
Holder or prospective Holder of any securities of the Corporation providing for
the granting to such Holder of registration rights (whether demand or
incidental) unless the provisions of such agreement are consistent with the
provisions of this Article 4.

4.9Transfer or Assignment of Registration Rights.  The rights to cause the
Corporation to register the Restricted Securities granted to the Stockholders by
the Corporation under Sections 4.1 and 4.2 may be transferred or assigned by a
Stockholder to a transferee or assignee of any of such Stockholder’s Restricted
Securities, provided that the Corporation is given written notice by such
Stockholder at the time of or within a reasonable time after said transfer or
assignment, stating the name and address of said transferee or assignee and
identifying the securities with respect to which such registration rights are
being transferred or assigned, and provided further that the transferee or
assignee of such rights is not deemed by the board of directors of the
Corporation, in its reasonable judgment, to be a competitor of the Corporation,
and provided further that the transferee or assignee of such rights assumes the
obligations of such Stockholder under this Agreement.

4.10Rule 144 Requirements.  If the Corporation becomes subject to the reporting
requirements of either Section 13 or Section 15(d) of the Securities Exchange
Act, as amended, the Corporation will use its best efforts to file with the
Commission such information as the Commission may require under either of said
Sections; and in such event, the Corporation shall use its best efforts to take
all action as may be required as a condition to the availability of Rule 144
under the Securities Act (or any successor exemptive rule hereafter in
effect).  The Corporation shall furnish to any Holder of Restricted Securities
upon request a written statement executed by the Corporation as to the steps it
has taken to comply with the current public information requirement of Rule 144
or such successor rule.

 

12

--------------------------------------------------------------------------------

 

Article 5

COVENANTS

 

A.The corporation will not take any of the actions set forth in paragraphs 5.1
and 5.2 without the approval or consent of a majority of the Board of Directors
until the closing of a Qualifying Public Offering:

5.1Certain Material Agreements.  The Corporation will not enter into any
agreement out of the ordinary course of business including, without limitation,
any license, distribution, joint venture or similar agreement if the effect of
such agreement would be (a) to divest the Corporation of control over, or to
transfer to another person the benefits of, a material amount (in relation to
the Corporation’s then consolidated results of corporations, financial condition
or prospects) of the Corporation’s assets or business or (b) cause a material
change in the nature of the Corporation’s business, as presently conducted, or
contemplated to be conducted in the future, whether directly or indirectly.

5.2Indebtedness.  The Corporation will not incur indebtedness other than in the
ordinary course of business in excess of $1,000,000 in the aggregate, directly
or indirectly in a single transaction or series of collateral transactions
(excluding indebtedness to the Commonwealth of Pennsylvania and other
governmental agencies of up to $2,000,000 in the aggregate.)

B.The Corporation will not take any of the actions set forth in paragraphs 5.3
and 5.4 without the approval or consent of a majority of the Board of Directors,
which approval or consent shall require the affirmative vote of at least one New
Stockholder Director:

5.3Affiliated Transactions.  The Corporation will not enter into transactions by
and between the Corporation and any employee, officer or director, or by and
between the Corporation and any stockholder of the Corporation, or persons
controlled by or affiliated with any such officer, director, employee or
stockholder, except on an arm’s-length basis and on terms and conditions no less
favorable to the Corporation than could be obtained from nonrelated persons.

5.4Public Offering.  The Corporation shall not undertake a Qualifying Initial
Public Offering or merger with and into a publicly traded company such that the
survivor is a publicly traded corporation unless in each case the transaction is
based on the Corporation having a current enterprise value or pre-money
valuation of not less than $14,000,000 as reflected in the proposed transaction
documents.

C.Until the closing of a Qualifying Public Offering:

5.5Toledano Common Stock Ownership.  Udi Toledano and his Immediate Family shall
retain (i) direct ownership of a number of shares of Common Stock equal to not
less than 10% of the outstanding Common Stock, and (ii) direct or indirect
ownership through affiliates, or related persons, or proxies of a number of
shares of Common Stock such that when added to the number of shares of Common
Stock held by New Stockholders equals not less than 50.1% of the outstanding
Common Stock.

 

13

--------------------------------------------------------------------------------

 

Article 6

EFFECTIVE DATE AND TERM OF AGREEMENT

6.1Effective Date.  The effective date of this Agreement shall be the date set
forth in the first sentence of this Agreement.

6.2Term.  Except to the extent provided herein, and except for the right to
specific performance specified in Section 7.1 of this Agreement and any other
rights arising out of the failure of any party to perform any of its rights
under this Agreement, this Agreement shall continue in effect from and after the
date set forth in Section 6.1 hereof until the earlier to occur of (a) the date
the Corporation is merged or consolidated into a new or surviving company and
the Stockholders own less than a majority of the ordinary voting power to elect
directors of the new or surviving company (on a fully-diluted basis), or (b) the
date there is a sale of all of the Corporation’s capital stock in any
transaction or series of related transactions, or (c) the date there is a sale
of all or substantially all of the Corporation’s assets in any transaction or
series of transactions, or (d) with respect to Article 2 hereof, the tenth
anniversary of this Agreement.  Notwithstanding the foregoing, Articles 2, 3 and
5 of this Agreement shall terminate upon the first Qualifying Public Offering.

 

Article 7

MISCELLANEOUS

 

7.1Specific Performance.  The failure of any party to perform its obligations
hereunder, or the taking of any action by any party which is contrary to, or
which will cause any action to be taken by the Corporation which is contrary to,
the terms and provisions of this Agreement, shall result in irreparable injury
and damage to the other parties, which injury and damage cannot be adequately
compensated for by money damages in an action at law.  It is therefore agreed
that, in addition to any other rights and remedies that any one of the parties
may ask, the obligation to each of the other parties shall be enforceable by
specific performance and by such other forms of equitable relief as may be
deemed appropriate under the circumstances.  If any party shall institute an
action to enforce its rights against any other party, the prevailing party in
such action shall be entitled to such reasonable attorneys’ fees as the court
may award.

7.2Authority.  Each of the parties represents and warrants that such party is
authorized to enter into this Agreement and to carry out the terms hereof.

7.3Other Parties.  If the Corporation issues any Shares to any other person
other than pursuant to a Qualifying Public Offering, the Corporation shall cause
the recipient of such Shares to execute a counterpart of this Agreement whereby
such recipient shall be bound by this Agreement; and whereupon such recipient
shall be deemed a “Holder” for all purposes under this Agreement.

7.4After-Acquired Shares.  All of the provisions of this Agreement shall apply
to all the Common Stock now owned or which may be issued or transferred
hereafter to a Holder or to its transferees in consequence of any additional
issuance, purchase, exchange, reclassification, reorganization,
recapitalization, merger, consolidation, stock-split, stock dividend, or which
are acquired by a Holder in any other manner.

14

--------------------------------------------------------------------------------

 

7.5Notice.  Any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (i) upon personal delivery, (ii) upon
deposit in the United States Post Office, by registered or certified mail with
postage and fees prepaid and evidence of delivery and receipt of same, (iii)
upon delivery by a nationally recognized overnight courier service with postage
and fees prepaid, signature required, addressed to the other party hereto at his
address hereinafter shown below his signature or at such other address as such
party may designate by ten days’ advance written notice of the other party
hereto, or (iv) by facsimile transmission and establishment of evidence of
receipt of same

 

 

If to the Corporation, to it at:

 

 

 

600 Mayer Street

 

Bridgeville, Pennsylvania 15017

 

Tel:

 

(412) 257-7625

 

Fax:

 

(412) 257-7684

 

Attn:

 

President

 

 

With copies to:

 

 

 

Klett Lieber Rooney & Schorling

 

40th Floor

 

One Oxford Centre

 

Pittsburgh, Pennsylvania 15219

 

Attn:

 

Peter C. Blasier, Esq.

 

Tel:

 

(412) 392-2000

 

Fax:

 

(412) 392-2128

 

 

Jones, Gregg, Creehan & Gerace

 

3000 Grant Building

 

Pittsburgh, Pennsylvania 15219-2303

 

Attn:

 

Samuel P. Gerace, Sr., Esq.

 

Tel:

 

(412) 261-6400

 

Fax:

 

(412) 261-2651

 

 

If to the New Stockholders:

 

To the addresses set forth next to

 

their names on Schedule “A” hereto

 

 

 

If to the Founding Stockholders:

 

 

 

To the addresses set forth next to

 

their names on Schedule “B” hereto

 

with copies to:

 

 

Andromeda Enterprises, Inc.

 

Suite 800

 

545 Madison Avenue

 

New York, New York 10022

 

Attn:

 

Udi Toledano

 

Tel:

 

(212) 750-6410

15

--------------------------------------------------------------------------------

 

 

Fax:

 

(212) 750-5439

 

 

Battle Fowler

 

75 East 55th Street

 

New York, New York 10022

 

Tel:(212) 856-7000

 

Attn:

 

Gerald A. Eppner, Esq.

 

Fax:

 

(212) 856-9135

 

7.6Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of laws thereof.

7.7Section Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

7.8Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which when taken
together shall constitute but one and the same instrument.

7.9Effective Date.  This Agreement shall not be binding upon any of the
signatories hereto unless and until it has been executed by all of the entities
or persons whose signature is provided for herein.

7.10Entire Agreement.  This Agreement contains the entire agreement between the
parties thereto and supersedes all prior agreements and undertakings between the
parties hereto relating to the subject matter thereof.

7.11Further Assurances.  Each of the parties agrees, at its own cost and
expense, to execute and deliver such documents, instruments and agreements as
may be reasonably necessary for the purpose of more fully and finally effecting
the transactions contemplated hereby.

7.12Amendments and Waiver.  This Agreement may not be amended, modified, or
discharged, nor may any of its terms be waived, except by an instrument in
writing signed by all of the parties hereto.  The waiver of any breach of any
term or condition hereof or of any default under any provision hereof shall not
be deemed to constitute a waiver of any other term or condition hereof or of any
subsequent breach or default of any kind or nature.

7.13Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective executors,
administrators, successors and assigns.

7.14Severability.  If any of the provisions of this Agreement shall be held by a
court of competent jurisdiction to be void or unenforceable, the balance of the
provisions of this Agreement shall remain in effect and be enforced so as to
give effect as nearly as possible to the intentions of the parties hereto.

 

16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the day
and year first above written.

 

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

 

 

 

 

 

 

By:

 

/s/  CLARENCE M. MCANINCH

 

 

Name:

 

CLARENCE M. MCANINCH

 

 

Title:

 

PRESIDENT

 

By:

 

/s/  CLARENCE M. MCANINCH

 

 

CLARENCE M. MCANINCH

 

 

 

 

 

/s/  DANIEL J. DECOLA, SR.

 

 

DANIEL J. DeCOLA, SR.

 

 

 

 

 

/s/  SAMUEL P. GERACE, SR.

 

 

SAMUEL P. GERACE, SR.

 

 

 

 

 

/s/  UDI TOLEDANO

 

 

UDI TOLEDANO

 

 

 

 

 

/s/  JANET TOLEDANO

 

 

JANET TOLEDANO

 

 

 

 

 

/s/  JANET TOLEDANO, AS TRUSTEE

 

 

JANET TOLEDANO, AS TRUSTEE OF

 

 

THAT CERTAIN TRUST U/A 9/2/93

 

 

F/B/O ALEXANDER AND ANNA TOLEDANO

 

FUTURTEC, L.P.

 

By:

 

FUTURTEC CAPITAL CORP.,

 

 

GENERAL PARTNER

 

 

 

/s/ IDO KLEAR

 

Name:

 

IDO CLEAR

 

Title:

 

PRESIDENT

 

 

 

 

17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of August
1, 1994.

 

 

/s/  AMNON TOLEDANO.

 

AMNON TOLEDANO

 

 

/s/  GIDEON TOLEDANO

 

GIDEON TOLEDANO

 

 

/s/  ROBERT LAX

 

ROBERT LAX

 

 

/s/  JUDITH GREEN

 

JUDITH GREEN

 

 

RAJAH CORP.

 

By:

 

/s/ SUSAN L. GOLDBERG

Name:

 

SUSAN L. GOLDBERG

Title:

 

PRESIDENT

 

BRIDGEVILLE  PARTNERS

 

By:

 

/s/ DENNIS W. SAVITSKY

Name:

 

DENNIS W. SAVITSKY

Title:

 

GENERAL PARTNER

 

 

 

/s/  HERBERT TURK, EDIT TURK

 

HERBERT TURK AND EDITH TURK,

 

AS JOINT TENANTS

 

 

/s/  RACHEL TURK

 

RACHEL TURK

 

 

/s/  MIRIAM TURK

 

MIRIAM TURK

 

 

/s/  STEVE HOURIGAN

 

STEVE HOURIGAN

 

 

 

18

--------------------------------------------------------------------------------

 

SCHEDULE A

 

Samuel P. Gerace, Sr.

Jones, Gregg, Creehan & Gerace

3000 Grant Building - 30th Floor

Pittsburgh, PA 15219-2303

 

Clarence M. McAninch

Universal Stainless & Alloy Products, Inc.

600 Mayer Street

Bridgeville, PA 15017

 

Daniel J. DeCola, Sr.

Universal Stainless & Alloy Products, Inc.

600 Mayer Street

Bridgeville, PA 15017

 

Bridgeville Partners

61 Broadway

New York, NY 10006

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

--------------------------------------------------------------------------------

 

SCHEDULE  B

 

Udi Toledano

Andromeda Enterprises, Inc.

545 Madison Avenue, Suite 800

New York, NY 10022

 

Janet Toledano

51 Duffield Drive

South Orange, NJ 07079

 

Janet Toledano, as trustee

of that certain trust U/A.

9/2/92 F/3/O Anna Toledano

and Alexander Toledano

51 Duffield Drive

South Orange, NJ 07079

 

Futurtec, L.P.

111 Great Neck Road

Suite 301

Great Neck, NY 11021

 

Amnon Toledano

c/o Udi Toledano

Andromeda Enterprises, Inc.

545 Maddison Avenue, Suite 800

New York, NY 10022

 

Gideon Toledano

c/o Udi Toledano

Andromeda Enterprises, Inc.

545 Maddison Avenue, Suite 800

New York, NY 10022

 

Robert Lax

c/o Udi Toledano

Andromeda Enterprises, Inc.

545 Maddison Avenue, Suite 800

New York, NY 10022

 

 

 

20

--------------------------------------------------------------------------------

 

SCHEDULE B  (continued)

 

Judith Green

c/o Udi Toledano

Andromeda Enterprises, Inc.

545 Maddison Avenue, Suite 800

New York, NY 10022

 

RAJAH CORP.

900 Third Avenue

New York, New York 10022

Attention:Joel Hirschtritt, Secretary

 

Herbert Turk and Miriam Turk, as

joint tenants

2132 Cedarwood Lane

San Jose, California 95125

 

Rachel Turk

c/o Herbert Turk

2132 Cedarwood Lane

San Jose, California 95125

 

Miriam Turk

c/o Herbert Turk

2132 Cedarwood Lane

San Jose, California 95125

 

Steve Hourigan

277 Park Avenue

New York, New York 10017

21